Citation Nr: 1451799	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  14-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an effective date earlier than February 8, 2012, for the grant of non-service connected pension.

2.  Entitlement to an effective date earlier than February 8, 2012, for the grant of SMP based on aid and attendance.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1940 to August 1945. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).   

In light of the fact that it was not clear as to whether the Veteran wanted a hearing on the issues before the Board, a letter was sent to the Veteran in July 2014 regarding clarification.  The Veteran's son responded that his father was unable to attend a hearing (see statements received in August and September 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  On February 8, 2012, the RO received the Veteran's informal claims for non-service connected pension and SMP based on aid and attendance.
 
2.  The claims file includes no statement or communication from the Veteran, or other document, prior to February 8, 2012, that constitutes pending claims for non-service connected pension and SMP based on aid and attendance.
 

CONCLUSION OF LAW

Entitlement to an effective date earlier than February 8, 2012, for non-service connected pension and SMP based on aid and attendance is denied.  38 U.S.C.A. §§ 1521, 1522, 5107, 5110 (West 2002); 38 C.F.R. §3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  As regards the Veteran's earlier effective date claim, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than February 8, 2012 for the award of non-service connected pension and SMP based on aid and attendance.  

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i). 

The law provides that a "claim" means a formal or informal communication in writing requesting a determination of entitlement to or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the informal claim.  38 C.F.R. § 3.155(a).  An application, formal or informal which has not been finally adjudicated is considered to be a pending claim.  38 C.F.R. § 3.160(c). 

Virtual VA e-file shows that on February 8, 2012, the RO received a copy of the Veteran's DD-214 (Armed Forces of the United States Report of Transfer or Discharge).  The e-record shows that the Veteran returned the VCAA response statement acknowledging that he had no more evidence to submit.  In May 2012, the RO received the Veteran's formal claim for VA compensation and pension benefits.  In August 2013, the RO granted non-service connected pension and SMP based on aid and attendance; effective February 8, 2012 (the date the informal claim was received).

The Board finds that the Veteran did not file a formal or informal claim for non-service connected pension and/or SMP based on aid and attendance prior to February 8, 2012.  Thus, the request for an earlier effective date than February 8, 2012 for the assignment of non-service connected pension with aid and attendance is not warranted. 

The Veteran and his son have reported that the Veteran initially filed a claim with the RO for SMP based on aid and attendance.  According to their account, the Veteran submitted an application for SMP based on aid and attendance to an employee at the RO in 2009 (See September 2013 notice of disagreement (NOD)).  The Veteran and his son are competent to report that he filed a claim for VA compensation, as this issue is factual in nature.  However, neither the Veteran nor his son have produced copies of any original correspondence or correspondence from the RO indicating that a VA compensation claim was submitted in 2009.  

Other than the Veteran's original, immediate post-service filing of qualifying documentation for VA benefits between 1945 and 1950, there is no evidence that the Veteran filed any other submissions with VA until February 2012.  A "presumption of regularity 'supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'" Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992)). 

In a situation similar to the instant case, the Court of Appeals for Veterans Claims (Court) in Fithian, 24 Vet. App. at 151, concluded that a claimant's letter had not been received by VA because the presumption of regularity would dictate that if VA had received the letter, it would have been associated with the claims file and acted on it in some manner. 

The Board finds that the presumption of regularity applies in the instant appeal, and the Veteran's own mere statements do not provide clear evidence rebutting the presumption.  See id.  In other words, the Board may presume that had the RO received a claim in 2009, the claim would have been associated with the Veteran's file and would now be reflected in the record in some manner.  It is not. 

The Board reviewed additional documents contained in the claims file to support the Veteran's recollection.  As noted, the record contains a VA Form 21-526 (Veteran's Application for Compensation or Pension) dated in May 2012.  The Form contains a section where it asks whether the Veteran had ever filed a claim for any benefit with VA.  Unfortunately, the Veteran does not mark in this Form whether he had ever filed a claim for any benefit with VA. 

Along with the September 2013 NOD, the Appellant submitted a copy of a FAX cover sheet dated May 18, 2012 with a letterhead of the County of Gloucester State of New Jersey Office of Veterans Affairs.  While he states that this is a second FAX to the VA it has no evidentiary value in regard to his allegation that a claim was filed for VA benefits in 2009.    

In short, the Board finds that there is no support for the Veteran's contention that he filed an original claim in 2009.  The Veteran's own recollection is inconsistent with the contemporaneous record and does not rebut the presumption of regularity.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As on these facts, no effective date for the award of non-service connected pension with aid and attendance earlier than February 8, 2012, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an effective date earlier than February 8, 2012, for the grant of non-service connected pension and SMP based on aid and attendance is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


